DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The written description omits a “BRIEF SUMMARY OF INVENTION” section. As provided in 37 CFR 1.77(b), the specification of a utility application should include a “BRIEF SUMMARY OF INVENTION” section after the “BRIEF DESCRIPTION OF THE DRAWINGS” section and before the “DETAILED DESCRIPTION” section.
Claim Objections
Claims 2-12 objected to because of the following informalities:  
Claim 2, line 1, recites “Rotary control device” which appears that it should recite - - A rotary control device - -.  Claims 3-12 have the same issue. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1-7 and 10-12 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battlogg (U.S. P.G. Publication No. 2016/0378131 A1; “Battlogg”).
Battlogg discloses:
Regarding claim 1:
A rotary control device (200; FIG. 1) for a vehicle (¶ [0294], “use in a motor vehicle”), the device comprising
a user interface surface (202; FIG. 1) that is configured to rotate with respect to a housing (201; FIG. 1) of the device around a rotational axis  of the device (center axis of the knob 202 as seen in FIG. 1);
a sensor unit (206; FIG. 1) for monitoring at least one of the orientation and a rotational movement of the user interface surface with respect to the housing (¶ [0258], “both an absolute angle and a relative angle change can be sensed”), 
a processing unit (¶ [0156], “control command transmission unit”) and a communications interface for transmitting control signals according to an output from the processing unit (¶ [0156], “the required energy and control commands and also, for example, measured values from sensors such as rotational angles can be transmitted wirelessly”), said output being generated by the processing unit on the basis of sensor data from the sensor unit (¶ [0282], “The respective current angle position can be sensed via a rotary encoder.  As a result, arbitrary haptic signals can be output on the basis of the control, depending on the position, rotational angle, angular velocity etc.”), 
wherein the rotary control device further comprises a magnetorheological actuator (¶ [0246], “magnetorheological transmission apparatus 1”), wherein the magnetorheological actuator comprises a rotational element (11; FIG. 1-2) that is mechanically connected to the user interface surface (¶ [0256], “rotating bodies 11 and their contacting ring 209 each have contact with the shaft 212 or the holding housing 211, thus ensuring continuous rotation of the rotating bodies if the rotating unit 202 is rotated”) and serves to interact with a magnetorheological fluid of the magnetorheological actuator (FIG. 3; ¶ [0272], “on the circumference of the rotating body 11, some material of the magnetorheological fluid 20 
wherein the magnetorheological actuator comprises an assembly for generating and/or manipulating properties of a magnetic field acting on the magnetorheological fluid (electrical coil 26 and permanent magnet 25 generate a magnetic field, see in ¶ [0249]-[0250]; see also ¶ [0269], “If a magnetic field is applied to the magnetorheological transmission apparatus 1, the field lines are formed on the basis of the distance between the rotating bodies 11 and the components 2, 3” as seen in FIG. 3) such that the magnetorheological actuator serves to modulate torque transmission between the user interface surface and the housing, and 
wherein the assembly is configured to generate and/or manipulate the properties of the magnetic field (¶ [0281], “Activation of the coil 26 generates a magnetic field 9. . . .”) according to initialization governing signals output from the processing unit (¶ [0308]-[0309], “FIGS. 9A, 9B, 9C illustrate possible embodiment variants for the dynamically generated magnetic field or the dynamically generated braking torque on the basis of the rotational angle”; see also [0315]) when the user interface surface is in an orientation for selecting a park operation mode (FIG. 8d depicts the user interface surface in a “park” operation mode; see also ¶ [0301]-[0302]; see also ¶ [0300, “After the vehicle has been restarted, all settings are reset to the basic settings, with the result that the state "P" always results after the engine has been restarted irrespective of the angle position of the rotating unit and the state in which the vehicle is stopped and the engine is switched of”) and when a status signal received by the device indicates that a 
Regarding claim 2:
Rotary control device according to claim 1, wherein the device is configured to transmit control signals for activating the drive unit in the case when the user interface surface is rotated a predetermined amount around the rotational axis to reach an ignition orientation (FIG. 8a-8c depict rotating the user interface to an ignition orientation; ¶ [0296]-[0299]) while the initialization governing signals are being output to modulate the torque transfer (¶ [0308]-[0309], “FIGS. 9A, 9B, 9C illustrate possible embodiment variants for the dynamically generated magnetic field or the dynamically generated braking torque on the basis of the rotational angle””; see also [0315])
Regarding claim 3:
Rotary control device according to claim 1, wherein the processing unit is configured to output the initialization governing signals that serve to cause the assembly to manipulate the properties of the magnetic field such that a braking force progression is formed along a rotational pathway (¶ [0308]-[0309], “FIGS. 9A, 9B, 9C illustrate possible embodiment variants for the dynamically generated magnetic field or the dynamically generated braking torque on the basis of the rotational angle””; see also [0315]) from an initial orientation of the user interface surface to an ignition orientation (from the position in FIG. 8a to the position in FIG. 8c; ¶ [0308], “Overall, a haptic rotary knob is provided, the haptic latching pattern of which is oriented on the basis of the available menu items in a menu.  The available latching points are generated dynamically or adaptively”), and in that the braking force progression from the initial orientation to the ignition orientation varies from the braking force progression formed along a rotational pathway of the user interface surface between the initial orientation and an orientation for selecting an operation mode of the vehicle (¶ [0315], “In principle, it is also possible to mix the methods of operation and the magnetic field profiles shown in FIGS. 9A, 9B and 9C. For example, the magnetic field profile can accordingly be set differently for different submenus” thereby indicating that the respective magnetic field profiles, and therefore the respective braking force progressions, of the ignition 
Regarding claim 5:
Rotary control device according to claim 1, wherein the processing unit is configured to output governing signals such that a braking force progression formed along the rotational pathway from the initial orientation of the user interface surface to the ignition orientation corresponds to a braking force progression (¶ [0308]-[0309], “FIGS. 9A, 9B, 9C illustrate possible embodiment variants for the dynamically generated magnetic field or the dynamically generated braking torque on the basis of the rotational angle”; see also [0315]) defined by a mechanical system requiring a rotational movement for igniting an engine in a motor vehicle (¶ [0008]-[0009] describe the brake force progression of “purely mechanical rotating actuators” as a basis to help define the brake force progression of its rotary control device).
Regarding claim 6:
Rotary control device according to claim 1, wherein the processing unit is configured to output governing signals such that the braking force progression formed along the rotational pathway from the initial orientation of the user interface surface to the ignition orientation comprises a first partial pathway wherein braking force continually increases (at A in FIG. A below; FIG. 9b depicts a force progression from the middle point 226 increased to a local high point 239), a second partial pathway wherein a braking force continually decreases (at B in FIG. A below; FIG. 9b depicts a force progression from a local high point 239 to a local low point 226) and a third partial pathway wherein the braking force continually increases to a value greater than the value of the braking force reached within the first partial pathway (at C in FIG. A below; FIG. 9b depicts a force progression from a local low point 226 to a local max point 238, see at 229).

    PNG
    media_image1.png
    303
    505
    media_image1.png
    Greyscale

FIGURE A: Annotated view of Battlogg

Regarding claim 7:
Rotary control device according to claim 1, wherein the device comprises a torque sensor (¶ [0282], “torque sensor”), and in that the device is configured to only transmit the control signals for activating the drive unit of the vehicle when an operator applies a predetermined amount of torque to the user interface surface while in the ignition orientation (¶ [0298], “Rotating the rotating unit 202 further finally makes it possible to activate the starting function of the motor vehicle, as shown in FIG. SC. The engine can be started by pressing the touch-sensitive surface of the display unit 203. After the engine has been started by actuating the touch-sensitive button of the display unit 203 and/or by axially pressing the rotating unit 202 or the entire operating device 200, the engine is started” whereby the “axial pressing” inherently involves a predetermined torque threshold that must be exceeded in order to successfully trigger the starting of the engine).
Regarding claim 10:
Rotary control device according to at least one of the previous claims, claim 1, wherein a control signal for activating a drive unit of the vehicle is only transmitted from the communications interface 
Regarding claim 11:
Rotary control device according to claim 1, wherein the rotational element comprises a chamber (5; FIG. 1; ¶ [0264]) containing the magnetorheological fluid, and in that a static element (2 in FIG. 1; ¶ [0247], “stationary basic body 201 being used as the component 2 here”) is provided, which is fixedly arranged with respect to the housing and arranged at least partially within the chamber (see 209c being disposed within chamber 5 in FIG. 1), such that the torque transmission between inner surface of the chamber of the rotational element and the static element is dependent on the properties of a magnetic field (¶ [0269]-[0272]; FIG. 3 depicts the magnetic field affecting the fluid disposed in the chamber 5 and FIG. 9a-9c depict the resulting varying force/torque pattern).
Regarding claim 12:
Rotary control device according to claim 1, wherein the rotational element is configured to rotate within a chamber of the actuator containing the magnetorheological fluid (FIG. 3 depicts rotation of element 11 in MR fluid 6 within chamber 5, see curved arrow on rotation element 11), said chamber being fixedly arranged with respect to the housing (¶ [0251], channel 5 is “provided in the internal space 213 between the holding housing 211 and the shaft”), such that the torque transmission between the rotational element and an inner surface of the chamber is dependent on the properties of a magnetic field (¶ [0269]-[0272]; FIG. 3 depicts the magnetic field affecting the fluid disposed in the chamber 5 and FIG. 9a-9c depict the resulting varying force/torque pattern).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battlogg.
Regarding claim 4, Battlogg teaches the limitations of claim 1, supra, and further including
Rotary control device according to claim 1, wherein the initial orientation corresponds to an orientation for selecting a park operation mode of the vehicle (FIG. 8d depicts the park operation mode orientation), and in that an ignition orientation can only be reached by a rotational movement of the user interface surface (FIG. 8c depicts the ignition orientation which is reached by rotational movement from the position of FIG. 8a) in a rotational direction (CW motion from FIG. 8a-8c) similar to a rotational direction in which the user interface surface must be rotated to a reach an orientation for selecting a further operation mode of the vehicle (CW motion from FIG. 8d-8f).  However, Battlogg does not expressly disclose that the ignition orientation can only be reached by rotational movement in a rotational direction opposite to a rotational direction in which the user interface surface must be rotated to a reach an orientation for selecting a further operation mode of the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Battlogg such that the ignition orientation can only be reached by rotational movement in a rotational direction opposite to a rotational direction in which the user interface surface must be rotated to a reach an orientation for selecting a further operation mode of the vehicle because it has been held that the mere rearrangement of parts was held to be an unpatentable/obvious In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  See MPEP § 2144.04.  Here, the original disclosure does not disclose or suggest that the particular rotational direction to reach the ignition orientation (i.e. the ignition orientation only being reached by rotational movement in a rotational direction opposite to a rotational direction in which the user interface surface must be rotated to a reach an orientation for selecting a further operation mode of the vehicle) affects the operation of the device or would yield predictable results.  Rather, only verbatim literary support of the limitation is recited in paragraph [0019] of the instant written description.  Because varying the rotational direction to reach the ignition orientation would not modify the operation of the device or yield unexpected results, this limitation does not amount to patentable difference.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656